Citation Nr: 1526474	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-49 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation for degenerative changes, posterior medial meniscus with joint effusion of the left knee higher than 10 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from May 2008 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Board hearing in his December 2010 VA Form 9.  The hearing was scheduled in November 2012, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran filed a claim for TDIU in September 2010 claiming that he could not work due to a left leg disability, and the RO denied his claim in September 2011.  The Board acknowledges that the Veteran has filed a separate claim for service connection for a left leg disability and this disability was denied and has not been appealed.  Despite this, it is unclear whether the Veteran intended to encompass his left knee disability in his statements that he was unemployable due to his left leg disability.  Furthermore, the symptoms the Veteran reports of weakness in his leg and subluxation in his knee are hard to differentiate.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a June 2011 VA treatment record, the Veteran explained that he has lost his job due to problems with his knee disability.  For these reasons, the issue of entitlement to TDIU is before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran should be afforded a VA examination to determine the current severity of his left knee disability for two reasons.  

First, the evidence suggests that his left knee disability may have worsened since his most recent VA examination in May 2011.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Since the May 2011 examination, the Veteran requested more pain medication for his knee in April 2012.  In an April 2012 outpatient treatment record, the physician noted that the Veteran reported what sounded like subluxation and weakness.  As there was no laxity found in the May 2011 examination, the Board finds that a new VA examination is needed to determine whether there is current subluxation of the Veteran's left knee.

Second, the Veteran should be afforded a VA examination to determine the current severity of his left knee disability because the May 2011 examination was inadequate.  The examiner noted that there was pain on motion of the left knee after three repetitions but did not provide at what degree pain began.  Furthermore, the Veteran reported knee pain in April 2012, but it was unclear at what degree pain began.  By way of background, a May 2010 VA neurologist noted that the Veteran had discomfort on flexion at about 60 degrees.  This raises the issue that although he could flex his knee fully during the May 2011 examination, he may have experienced pain for much of this motion.  Therefore, a new adequate VA examination should be conducted.  
In April 2010, the Veteran appears to have filed for disability benefits from the Social Security Administration (SSA) for left leg pain.  It is unclear if he was granted these benefits.  The Veteran should be asked if he is receiving benefits from SSA.  If so, these records should be obtained and associated with the claims file as they may be relevant to his current claim before the Board.

Because the Veteran's claim of entitlement to TDIU depends, in part, upon the outcome of the Veteran's claim for a higher rating for a left knee disability, the Board finds the issue of entitlement to TDIU to be inextricably intertwined with the issue certified for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of TDIU at this time.
  
Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records since August 2012 and associate them with the claims file.

2. Ask the Veteran if he is receiving Social Security Administration disability benefits.  If so, obtain these records and associated them with the claims file.

3. Schedule the Veteran for a VA examination to determine the severity of his service-connected left knee disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed. The examiner should also elicit a complete history from the Veteran, to include the Veteran's level of education, any special training, and previous work experience.

The examiner should report the results of range of motion testing and note the degree at which the Veteran experiences pain.  The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use. 

The examiner should address the Veteran's reports of subluxation in April 2012 and weakness and instability in May 2010.  Specifically, the examiner should address whether recurrent subluxation or lateral instability has manifested during the pendency of this claim (even if such findings are not present on contemporaneous examination) and, if so, provide information concerning the severity thereof (e.g., slight, moderate, or severe).  The examiner should also comment on whether the weakness is due to his weakened leg muscles or due to his knee disability.  

The examiner should then offer an opinion regarding the functional impairment of the Veteran's service-connected left knee disability with regard to his ability to perform both physical and sedentary tasks in a work or work-like setting.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claims, to include TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


